Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                          FILED
any court except for the purpose of                          Feb 07 2012, 8:34 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

JOHN T. WILSON                                    GREGORY F. ZOELLER
Anderson, Indiana                                 Attorney General of Indiana

                                                  ANDREW R. FALK
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

CHRISTOPHER SHORT,                                )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 48A05-1107-CR-362
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                        The Honorable Thomas Newman, Jr., Judge
                             Cause No. 48D03-1101-FB-10



                                       February 7, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Christopher Short brings this interlocutory appeal from the trial court’s denial of

his motion for discharge pursuant to Indiana Criminal Rule 4(B). Short raises a single

issue for our review, namely, whether the trial court abused its discretion when it denied

his motion for discharge. We hold that Short waived his appeal of this issue and,

therefore, we affirm the trial court’s judgment.

                       FACTS AND PROCEDURAL HISTORY

       On January 4, 2011, the State charged Short with burglary, as a Class B felony,

and arson, as a Class B felony. At his initial hearing that same day, Short requested a

speedy trial pursuant to Indiana Criminal Rule 4(B). The court acknowledged Short’s

motion, but, on January 7, the court scheduled Short’s trial for May 17, 2011, beyond the

seventy-day requirement of Criminal Rule 4(B).

       At no time did Short object to the court scheduling his trial beyond the seventy-

day requirement.     Instead, on January 26 Short, who was represented by counsel,

tendered to the court a second, pro se motion for speedy trial. The court refused the

document for failure of service and forwarded it to Short’s counsel. Over the course of

the next several months, Short filed various pro se motions to either terminate his

representation or to withdraw his requests for such termination. Eventually, the court

removed Short’s counsel and appointed new counsel. The court then rescheduled Short’s

trial for October 25, 2011, due to court congestion.

       On June 1, the court held a hearing regarding the status of Short’s counsel, and at

that hearing Short orally moved to be discharged under Criminal Rule 4(B). The trial


                                             2
court denied Short’s motion and certified its order for interlocutory appeal, which we

accepted.

                             DISCUSSION AND DECISION

       Short contends that his speedy trial rights have been violated.           The Sixth

Amendment to the United States Constitution and Article I, Section 12 of the Indiana

Constitution both protect the right to a speedy trial. The right to a speedy trial is a

“fundamental principal of constitutional law” that has long been zealously guarded.

Castle v. State, 237 Ind. 83, 143 N.E.2d 570, 572 (1957). This court is mindful that, in

order for the meaning of the rule not to be eviscerated, it is essential that courts honor

requests made for speedy trials by scheduling trial dates within the time prescribed by the

rule. McKay v. State, 714 N.E.2d 1182, 188 (Ind. Ct. App. 1999). And Indiana Criminal

Rule 4(B) provides that a criminal defendant held in jail must be tried within seventy

calendar days if he moves for speedy trial.

       However, “[i]t is well established that a defendant . . . must object, at his earliest

opportunity, to a trial setting that is beyond the seventy-day time period” of Indiana

Criminal Rule 4(B). Hill v. State, 777 N.E.2d 795, 797-98 (Ind. Ct. App. 2002). If an

objection is not timely made, the defendant is deemed to have acquiesced to the later trial

date. Hampton v. State, 754 N.E.2d 1037, 1039 (Ind. Ct. App. 2001), trans. denied. The

defendant’s obligation to call to the trial court’s attention a trial date that had been set

outside the time frame allowed by Criminal Rule 4(B) is recognized because the purpose

of the rule is to assure early trials, not discharge defendants. Id.




                                               3
       Here, Short made his initial speedy trial request on January 4, 2011. Three days

later, the court scheduled Short’s trial for May 17, 2011, outside the seventy-day window

required by Criminal Rule 4(B). But Short never objected to that trial date. Short does

not contend on appeal that he was unaware of the trial setting. Instead, Short asserts only

that his January 26 motion, in which Short reiterated his request for a speedy trial but,

again, did not object to the court’s established trial date, demonstrated that he did not

acquiesce in the trial date.

       We are not persuaded by Short’s argument. Rather than object at the earliest

opportunity, Short waited almost three weeks and simply filed another request. That

second request did not state that Short objected to the trial date, and Short’s argument to

the contrary on appeal is a misplaced attempt to circumvent the waiver rule.

       In sum, we hold that Short did not timely object to the court’s initial date for his

jury trial and, as such, he waived his rights under Criminal Rule 4(B). Thus, we affirm

the trial court’s judgment.

       Affirmed.

ROBB, C.J., and VAIDIK, J., concur.




                                            4